Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated August 12, 2021. The following action is taken:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 2, 3, 6  and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (2008/0174902)
The reference shows a magnetic disk reading and recording apparatus comprising: magnetic disk fig 1 element 102; a magnetic head configured to read/write data 5from/to the magnetic disk fig 1 element 110 and 112; a heater configured to adjust a distance between the magnetic disk and the magnetic head at the time of write on the basis of a voltage to be applied thereto [paragraph 0007]; and 10a control section configured to make the magnetic head carry out a seek operation from a first position of the magnetic disk to a second position thereof fig 2 element 230, wherein when making the magnetic head carry out the seek 15operation from the first position to the second position fig 5C (seek and read/write section), the control section starts application of a first voltage to the heater while the seek operation is carried out and, after application of the first voltage fig 5B, makes the voltage to be applied to the heater 20a second voltage greater than the first voltage before the magnetic head is positioned to the second position and write of data is started by the magnetic head see fig 5C wherein during the seek operation from t0-t2 the voltage in fig 5B is lower than when the head arrives at the target track “t3” wherein the FOD voltage is higher.  Claim 9 is merely the same as claim 1 except for the “voltage application method” by the controller element 230 in fig 2.
With respect to the limitation of claim 2. The claim does not specify the “maximum”. Therefore, as shown in fig 5B the maximum voltage from time period t2 and t3 is maximum.
With respect to the limitation of claim 3 see fig 5B showing a zero voltage FOD GRAPH.
With respect to the limitation of claim 6. The reference in figs 5A-5C shows the application of the voltage FOD based on the time t0-t3 which is also predicated on seek speed.

Claim Objections
Claims 4, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 The cited prior art does not show or teach a curvilinearly or stepped manner  increases a voltage to the heater as in claims 4 and 5.  The total value voltage amount as in claim 7. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2007/0230034 see fig 5 showing different current values based on seek or write operation.  Reference 10,319401 figs 2 and 3 showing head height based on seek operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688